72 U.S. 579 (____)
5 Wall. 579
JONES
v.
LA VALLETTE.
Supreme Court of United States.

Mr. Janin now moved to dismiss the appeal, contending that appeal was not the proper form of bringing up the case.
Mr. Durant, contra.
The CHIEF JUSTICE delivered the opinion of the court.
The Judiciary Act of 1789 gave appellate jurisdiction to this court by writ of error, and it was held that under that act no cause could be brought here by appeal.[*]
The act of 1803 gave appellate jurisdiction by appeal "from final judgments and decrees in cases of equity, of admiralty, and maritime jurisdiction, and of prize or no prize." No other cases can be brought here in this mode, and the case in the record is of neither class. It must come here, if at all, upon writ of error.
The appeal must therefore be
DISMISSED FOR WANT OF JURISDICTION.
NOTES
[*]  Blaine v. Ship Charles Carter, 4 Dallas, 22.